Citation Nr: 0719939	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for hypertension on a 
direct basis. 

3.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1965 to February 1969 and from April 1973 
to November 1974.  

Service connection for diabetes mellitus was granted in a 
June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
A 20 percent disability rating was assigned.  The veteran 
disagreed with the assigned rating.  He also requested 
service connection for hypertension secondary to the service-
connected diabetes mellitus.  In a February 2004 rating 
decision the RO continued the 20 percent disability rating 
assigned for service-connected diabetes mellitus and denied 
service connection for hypertension on both a direct basis 
and claimed as secondary to the service-connected diabetes 
mellitus.

The Board notes that subsequent to the September 2006 
Supplemental Statement of the Case (SSOC) the RO received 
records of private medical treatment dated October 2006.  In 
an April 2007 appellant's brief, the veteran's representative 
waived local consideration of the newly submitted evidence.  
See the Appellant's Brief, page 2. 

Issues not on appeal

Another issue which was previously on appeal, entitlement to 
service connection for erectile dysfunction claimed as 
secondary to service-connected diabetes mellitus, was granted 
by the RO in a March 2006 rating decision.  A noncompensable 
(zero percent) disability rating was assigned therefor, and 
special monthly compensation for loss of use of creative 
organ was granted.  Since the claim was granted, the appeal 
as to that issue has become moot.  The veteran has not, to 
the Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In a rating decision dated August 28, 2006, the veteran was 
denied service connection for left leg pain, a skin 
condition, stroke with balance difficulty, an eye condition 
and peripheral neuropathy, all claimed as secondary to the 
service-connected diabetes mellitus.  To the Board's 
knowledge, the veteran has not disagreed with that decision, 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's diabetes mellitus is manifested by use of 
insulin and diet restriction; regulation of activities is not 
shown.  

2.  The competent medical evidence of record does not support 
a finding that hypertension was incurred during military 
service.

3.  The competent medical evidence of record does not 
indicate or suggest any nexus between the veteran's 
hypertension and his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

2.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

3.  Hypertension is not due to or the result of the veteran's 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected diabetes and service 
connection for hypertension, claimed as secondary to his 
diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating and secondary service 
connection claim in a letter from the RO dated July 2, 2003.  
The veteran was notified of the evidentiary requirements for 
a service connection claim in a letter from the RO dated May 
2, 2005. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would obtain relevant Federal government 
records, including medical records from the military, from VA 
hospitals (including private facilities were VA authorized 
treatment) and records from other federal agencies such as 
the Social Security Administration.  With respect to private 
treatment records, the letter informed the veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals," and 
current or former employers.  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The July 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [emphasis in original]. 

The information contained in the July 2003 letter was 
replicated in a second VCAA letter dated in May 2005 and a 
third letter in October 2006.

The Board notes that the July 2003 and May 2005 VCAA letters 
informed the veteran:  "It's still your responsibility to 
support your claim with appropriate evidence."  The October 
2006 VCAA letter informed the veteran "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in April 2006 and October 2006  letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, an April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was provided notice of 
the VCAA in July 2003, prior to the initial adjudication of 
his claim, which was by rating decision in February 2004. 
Moreover, the veteran and his representative have not pointed 
to prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, VA has obtained the veteran's VA outpatient 
medical records, his service medical records, private medical 
treatment records and has provided a comprehensive 
examination.   
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has denied option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.  

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected diabetes mellitus, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2005), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  The diagnostic code pertaining to 
diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

As was alluded to in the Introduction, service connection has 
been granted for erectile dysfunction, which is included in 
the rating assigned the diabetes mellitus.  Service 
connection has been denied for a number of other claimed 
secondary disabilities.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, the 
veteran does not warrant a compensable disability rating for 
erectile dysfunction, as complete loss of erectile power is 
not clinically demonstrated; rather, the medical evidence 
indicates a 60 percent loss of erectile power.  See, e.g., 
February 2006 VA medical opinion.
Under these circumstances, the Board believes that erectile 
dysfunction should remain part of the diabetes mellitus, 
rather than being rated separately.

There appear to be no other complications of diabetes 
identified in the medical reports.  A medical opinion issued 
in February 2006 stated that the veteran had no diabetes-
related conditions other than the erectile dysfunction 
mentioned above.  

To the extent that the veteran himself contends that he has 
various conditions and that such conditions are related to 
the service-connected diabetes mellitus, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  He has presented no 
competent medical evidence which indicates or even suggests 
that other conditions are related to the service-connected 
disabilities.  [The specific matter of service connection for 
hypertension will be addressed below.]

In short, separate disability ratings may not be assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  As has 
been discussed in the law and regulations section above, in 
order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These 
criteria are conjunctive; all three elements must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

The July 2003 VA examiner and the February 2006 physician 
both recognized the veteran's use of insulin to treat his 
service-connected diabetes and noted that the veteran has 
been placed on a restricted diet.  Thus, the first two of the 
three criteria for a 40 percent rating have been met.

With respect to restriction of activity, the February 2006 VA 
physician noted that the veteran had no activity limitations 
as a result of his service-connected diabetes mellitus.  
There is no competent medical evidence to the contrary.  The 
medical records are thus absent for restriction of activity 
due to service-connected diabetes mellitus.  All of the 
criteria for the assignment of a 40 percent disability rating 
are not met; the higher rating may not be awarded.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA examination reports from July 2003 and February 2006, 
shows that throughout the appeal period the veteran's 
activity has never been restricted due to service-connected 
diabetes mellitus.  Accordingly, there is no basis for 
awarding the veteran disability rating other than the 
currently assigned 20 percent for diabetes mellitus at any 
time from May 8, 2001.



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the September 
2006 Supplemental Statement of the Case (SSOC) and appears to 
have considered the regulation in the veteran's case. 
 Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
diabetes mellitus.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability. 
 There is no indication that the veteran had missed any work 
because of his diabetes mellitus, and there is nothing in the 
current evidence of record to indicate that his diabetes 
mellitus causes any unusual employment impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected diabetes mellitus is not warranted. 

2.  Entitlement to service connection for hypertension on a 
direct basis. 

It appears that the veteran is seeking service connection for 
diabetes mellitus as secondary to his service-connected 
diabetes mellitus.  This will be discussed below.  However, 
since the RO also adjudicated the matter of the veteran's 
entitlement to service connection for diabetes on a direct 
basis, the Board will do likewise. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
hypertension.  See e.g., July 2003 VA examination.  Hickson 
element (1) has been satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the veteran's service medical records contain blood 
pressure readings of 110/68 (systolic/diastolic) on October 
6, 1965; 128/84 on January 28, 1969; 136/60 on April 9, 1970, 
and; 130/80 on October 15, 1974.  These readings do not meet 
the requirements for establishing hypertension (as noted 
above), and the veteran was never diagnosed as having such 
during service. 

The Board additionally observes that hypertension was not 
diagnosed within the one year presumptive period after 
service, or indeed for decades thereafter.  
It appears that hypertension was initially diagnosed in 
February 1996.

Thus, the preponderance of the evidence does not support a 
finding of in-service incurrence of hypertension, nor does it 
support a finding of incurrence within one-year of discharge.  
For that reason, the claim fails. 

With regard to element (3), there is no medical evidence of a 
nexus between the veteran's current hypertension and his 
service.  The claim fails on this basis as well. 

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  

3.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus.

The veteran has more strongly argued that his currently 
diagnosed hypertension is a product of his service-connected 
diabetes mellitus.  See the veteran's statement in support of 
claim received at the RO in July 2003.

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), the medical evidence 
indicates that the veteran has hypertension.  See e.g., a 
July 2003 VA examination report.  Accordingly, Wallin element 
(1) has been met. 

With respect to Wallin element (2), evidence of a service-
connected disability, the veteran was granted service 
connection for diabetes mellitus by the RO in an June 2002 
rating decision.  Wallin element (2) has therefore been met. 

With respect to Wallin element (3), the July 2003 VA examiner 
stated that: "It is unlikely that the patient's hypertension 
was secondary to his service-connected diabetes.  His 
diagnosis of hypertension preceded the diagnosis of diabetes 
and also the patient has no evidence of any renal problems."  
This opinion is mirrored by the February 2006 VA physician, 
who stated that the veteran's hypertension was not a 
complication of his diabetes because the veteran's 
hypertension predated the onset of his diabetes.  

The veteran has not submitted any competent medical evidence 
to the contrary.  He has been accorded ample opportunity to 
submit evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran and his representative contend 
that the veteran's hypertension is caused by or a result of 
his service-connected diabetes mellitus, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu supra;  see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.  

ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


